DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Receipt is acknowledged of an amendment, filed 25 February 2022, which has been placed of record and entered in the file.
Status of the claims:
Claims 1-19 are pending for examination.
Claim 1 is currently amended.
Claims 2-19 are new.
Specification and Drawings:
Amendments to the specification have been submitted with the amendment filed 25 February 2022.
Amendments to the drawings have not been submitted with the amendment filed 25 February 2022.
Terminal Disclaimer
The terminal disclaimer filed on 25 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent no. 10,836,552 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s amendment and corresponding arguments, see pages 13-15 of the Remarks, filed 25 February 2022, with respect to the rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,435,223 have been fully considered and are persuasive.  The rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,435,223 as set forth in the previous Office action has been withdrawn. 
Applicant’s amendment and corresponding arguments, see pages 13-15 of the Remarks, filed 25 February 2022, with respect to the rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,611,544 have been fully considered and are persuasive.  The rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,611,544 as set forth in the previous Office action has been withdrawn.
Applicant’s amendment and corresponding arguments, see pages 13-15 of the Remarks, filed 25 February 2022, with respect to the provisional rejection on the ground of nonstatutory double patenting as being unpatentable over claims 24-42 (filed 31 March 2021) of copending Application No. 16/594,524 have been fully considered and are persuasive.  The provisional rejection of claim 1 on the ground of nonstatutory double patenting as being unpatentable over claims 24-42 (filed 31 March 2021) of copending Application No. 16/594,524 as set forth in the previous Office action has been withdrawn.

Allowable Subject Matter
Claims 1-19 are allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 1 and 11: the subject matter of each claim is allowable over the prior art because of the combination of limitations set forth and their relationship to one another. 
The closest prior art to Melrose (WO 2004/028910), Silvers (US 2002//0074336), Tobias et al. (US 2002/0153343), Wiemann et al. (US 5730314), Leftault, Jr. et al. (US 4967538), Krishnakumar et al. (US 5908128), Cerny et al. (US 4381061), Blanchard (US 3409167), Miyazaki et al. (US 2009/0293436), and Bysick et al. (US 2007/0084821) each teach various, individual limitations found in the claims.  While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN F. GERRITY whose telephone number is (571)272-4460. The examiner can normally be reached Monday - Friday (7:30-4:00).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Stephen F. Gerrity
Primary Examiner
Art Unit 3731



/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        26 April 2022